ROBINSON, J.
1. The jurisdiction of a board of county commissioners, under Part Second, Title III, chapter one, General Code, as codified 108 Ohio Laws, Part 1, page 926 and succeeding pages, to construct a county ditch improvement, can be invoked only by petition.
2. Such petition has performed its function when a board of county commissioners has found either for or against such improvement.
3. When a board of county commissioners has found for a county ditch improvement, its jurisdiction over such improvement is a continuing jurisdiction and it has the power to correct its own jurisdictional mistakes.
4. When a board of county commissioners has found against a county ditch improvement, it has divested itself of all jurisdiction in the premises and is without power to reinvest itself with such jurisdiction.
Judgment reversed.
Jones, Matthias, Day, Allen and Kinkade, JJ., concur.